
	

115 SRES 662 ATS: Designating September 2018 as “Campus Fire Safety Month”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 662
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2018
			Ms. Collins (for herself and Mr. Carper) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2018 as Campus Fire Safety Month. 
	
	
 Whereas campus-related housing fires at colleges in Illinois, Indiana, Maryland, Pennsylvania, South Dakota, Texas, Washington, D.C., and other States have tragically cut short the lives of several young people;
 Whereas, since January 2000, at least 175 people, including students, parents, and children, have died in campus-related fires;
 Whereas approximately 87 percent of those deaths occurred in off-campus residences; Whereas a majority of college students in the United States live in an off-campus residence;
 Whereas many fatal fires have occurred in a building in which the occupants had compromised or disabled the fire safety systems;
 Whereas automatic fire alarm systems and smoke alarms provide the early warning of a fire that is necessary for occupants of a building and the fire department to take appropriate action;
 Whereas automatic fire sprinkler systems are a highly effective method of controlling or extinguishing a fire in its early stages, thus protecting the lives of the building occupants;
 Whereas many college students live in an off-campus residence, fraternity or sorority housing, or a residence hall that is not adequately protected by an automatic fire sprinkler system and an automatic fire alarm system or adequate smoke alarm;
 Whereas fire safety education is an effective method of reducing the occurrence of fires and the resulting loss of life and property damage;
 Whereas college students do not routinely receive effective fire safety education while in college; Whereas educating young people in the United States about the importance of fire safety is vital to help ensure that young people engage in fire-safe behavior during college and after college; and
 Whereas developing a generation of adults who practice fire safety may significantly reduce future loss of life from fires: Now, therefore, be it
		
	
 That the Senate— (1)designates September 2018 as Campus Fire Safety Month; and
 (2)encourages administrators of institutions of higher education and municipalities across the United States—
 (A)to provide educational programs about fire safety to all college students in September and throughout the school year;
 (B)to evaluate the level of fire safety being provided in both on-campus and off-campus student housing; and
 (C)to ensure fire-safe living environments through fire safety education, installation of fire suppression and detection systems and smoke alarms, and the development and enforcement of applicable codes relating to fire safety.
				
